Dismissed and Memorandum Opinion filed June 28, 2007







Dismissed
and Memorandum Opinion filed June 28, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01049-CV
____________
 
ROBERT M. HART, Appellant
 
V.
 
THE ESTATE OF ROBERT HUME SMITH,
III, Appellee
 

 
On Appeal from the Probate Court No. 2
Harris County, Texas
Trial Court Cause No. 335-014-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 13, 2006.  On June 21, 2007, appellant
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
28, 2007.
Panel consists of Justices Yates, Edelman, and Seymore.